Citation Nr: 1033530	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  99-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from September 1990 to 
August 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing in April 2001.  A transcript of the hearing is of 
record.

In June 2001, the claim of service connection for hypertension 
was denied by the Board.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an order dated in January 2003, the Court 
vacated and remanded the Board's decision on this claim.  The 
Court found that it was error that the Veteran had not been 
notified in accordance with the Veterans Claims Assistance Act of 
2000 (VCAA).  VA thereafter appealed the Court's decision to the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In an order dated in April 2004, the Federal Circuit 
vacated and remanded the Court's January 2003 decision for 
further proceedings consistent with that court's decision in 
Conway v. Principi, 353 F.3d. 1369 (Fed. Cir. 2004) (Court must 
"take due account of the rule of prejudicial error").  VA 
thereafter filed an unopposed motion to stay proceedings to the 
Court, which was denied in an order dated in June 2004.  The 
Court found that any conclusion that VA's failure to comply with 
the VCAA was not prejudicial would be pure speculation, and 
having taken "due account of the rule of prejudicial error," 
vacated and remanded the June 2001 Board decision.  In an order 
dated in March 2008, the Federal Circuit vacated and remanded the 
Court's June 2004 decision.  The Federal Circuit found that the 
Court's decision was not consistent with Sanders v. Nicholson, 
487 F.3d. 881 (Fed. Cir. 2007) (the claimant bears the burden of 
demonstrating error in the VCAA notice).

Following remand, in an order dated in May 2008, the Court again 
vacated and remanded the Board's decision on this claim.  The 
Court found that the Board's statement of reasons or bases was 
inadequate as it failed to consider elevated blood pressure 
readings in service and within one year of discharge from 
service, and that a December 1998 VA examination was inadequate 
as the examiner failed to review and accurately account for the 
Veteran's pertinent recorded medical history in arriving at an 
opinion that the Veteran's hypertension was caused by her 
pregnancy.

To comply with the Court order, in July 2009, the Board remanded 
the Veteran's claim for service connection for hypertension, to 
provide the Veteran with VCAA notice, and to obtain an adequate 
VA hypertension examination which considered all the pertinent 
evidence of record, including blood pressure readings obtained 
during service, immediately following discharge, and readings 
obtained after the Veteran gave birth in July 1998.  The 2009 
Board remand directed the examiner to examine the record, and 
opine regarding the medical probabilities that any current 
hypertension was related to military service.

Although a VA examination was scheduled in accordance with the 
Board's remand instructions, it appears that the notice letter of 
the date and time of the VA examination was sent to an incorrect 
address.  A September 2008 Report of Contact (VA Form 119) shows 
that the Veteran had called to provide her address, which appears 
to be a rural route box.  An October 13, 2009 letter from the 
Appeals Management Center in Washington DC was sent to the 
Veteran at this address, informing her that VA had requested the 
nearest VA medical facility to schedule her for an examination in 
connection with her appeal, and that the VA medical facility 
would notify her of the date, time, and place of the examination.  
The next day, on October 14, 2009, a letter sent from the 
Huntington West Virginia Medical Center to the Veteran, informed 
her that a hypertension examination was scheduled for October 23, 
2009 at nine o'clock in the morning.  This letter was mailed to a 
different address, which appears to be a street address in a 
different town.  It was returned as undeliverable.  A report from 
the Huntington VA Medical Center (VAMC) noted that the Veteran 
failed to report to the VA examination.  In a January 2010 
message to a United States Senator, the Veteran made it clear 
that she had never been notified of the date, time or place of 
her VA hypertension examination.  She stated that the last letter 
she received was the October 13, 2009 letter sent to the address 
she had provided in September 2008.  

It appears that the October 23, 2009 letter notifying the Veteran 
where and when to report for her VA examination was never 
received by her because it was sent to the wrong address.  As 
such, the Board finds that the claim must again be remanded, in 
order to obtain a VA hypertension examination so as to comply 
with the directives of the Court's May 2008 order.  All 
correspondence to the Veteran regarding rescheduling her VA 
hypertension examination should be sent to her current address.  

The following evidence should be reviewed by the VA examiner in 
providing an opinion as to whether the Veteran's current 
hypertension is related to military service:  The Veteran's STRs 
are of record and show several elevated blood pressure readings.  
In November 1991 the Veteran had a blood pressure reading of 
120/90.  On two separate days in May 1996, the Veteran had blood 
pressure readings of 132/96 and 142/96.  In March 1997, she had a 
blood pressure reading of 125/97.  At the Veteran's discharge 
examination in September 1997, her blood pressure reading was 
150/86, which was retested the next day and found to be 142/92.  
A recommendation was made for a three-day follow up.  On 
September 8, 1997, the readings in the morning were 140/92 in her 
right arm and 134/86 in her left arm; evening readings were 
120/80 in both arms.  On September 9, 1997, the morning readings 
were 138/74 in her right arm and 134/82 in her left arm; evening 
readings were 130/68 in both arms.  On September 10, 1997, the 
morning readings were 138/74 in her right arm and 140/82 in her 
left arm; evening readings were 130/90 in her right arm and 
132/82 in her left arm.  The Veteran was prescribed medication 
for hypertension control; hypertension was to be ruled out.  In 
October 1997, the Veteran attended a hypertension control class.  
In November 1997, the Veteran had a blood pressure reading of 
144/98 and she was found to be pregnant.

The Veteran gave birth in July 1998.  The Veteran was discharged 
from service on August 7, 1998.  Following discharge from 
service, the Veteran had elevated blood pressure readings in 
August 1998 of 142/104 and 146/92.  In September 1998, the 
Veteran had a blood pressure reading of 144/96.

The Veteran was afforded a VA examination in December 1998.  The 
claims file was not provided for review.  The Veteran reported 
being diagnosed with hypertension in service.  She reported that 
she was found to be hypertensive at her discharge examination, 
but was also pregnant.  Her blood pressure at the December 1998 
examination was 136/86.  She was diagnosed with gestational 
hypertension, currently stable.

As noted by the Court, the examiner failed to review and 
accurately account for the Veteran's pertinent recorded medical 
history.  Specifically, the examiner failed to account for the 
Veteran's elevated blood pressure readings in service and the 
Veteran's attendance at the hypertension control class in October 
1997.  The examiner also failed to account for the elevated blood 
pressure readings following service.  Additionally, the Veteran 
reports that her recitation of her medical history to the 
examiner was incomplete.

A letter from D.C., M.D. dated in March 2001 opined that the 
Veteran had essential hypertension that was not caused by 
pregnancy.

In accordance with the Court's May 2008 order, the Veteran should 
be scheduled for a new VA examination to determine if current 
essential hypertension is related to her military service.  (The 
examiner should review the Veteran's claims file, especially in 
light of the multiple elevated blood pressure readings during 
service and following her discharge from service in August and 
September 1998.)

Accordingly, the case is REMANDED for the following action:

1.  All correspondence mailed to the 
Veteran, including notification of the 
date, time and place of her scheduled VA 
hypertension examination should be sent to 
her 


current address.  (If there is any doubt, 
or if the letter is returned as 
undeliverable, the Veteran should be 
contacted by telephone to confirm the 
correct address.)  Copies of all 
correspondence should be included in the 
claims file, including any notification 
letter from the VA hospital or facility 
that schedules the examination.

2.  The Veteran should be asked to identify 
all locations of recurrent treatment or 
evaluation for hypertension.  After 
securing any additional records, the 
Veteran should be scheduled for a VA 
examination to determine whether she has 
hypertension that is related to her 
military service.  All necessary tests 
should be conducted.  The examiner is 
requested to, among other things, review 
the record, elicit a detailed history from 
the Veteran, examine the Veteran, and 
provide an opinion as to the medical 
probabilities that the Veteran currently 
has hypertension that is traceable to her 
military service.  Specifically, the 
examiner should opine as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any current hypertension is 
related to her period of military service.  
The examiner should consider the blood 
pressure readings obtained during active 
military service, and those following 
discharge from service in August and 
September 1998.  (See discussion above.)  
The examiner should review the claims file, 
including a copy of this remand.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  



The AOJ should ensure that the examination 
report complies with this remand and the 
questions presented.  If the report is 
insufficient, such as if the examiner says 
he/she can not provide an opinion without 
resort to speculation, it should be 
returned to the examiner for corrective 
action, including an explanation for what 
additional evidence or information might be 
needed in order to avoid speculation.  (It 
should be kept in mind that every forensic 
opinion requires a certain level of 
conjecture.)

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect her claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).

3.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate the issue remaining on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and her representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

